DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Kubernetes”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 contains the trademark/trade name “Kubernetes”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a configuration file and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No. 10,613,961). 

Regarding claim 1, Chen teaches a computer-implemented method for benchmarking a container orchestration platform in a computing environment, the method comprising: 
receiving a configuration file that specifies at least one benchmark operation having benchmark actions for container orchestration resource types to be performed in the container orchestration platform (col 2 lines 36-50; col 6 lines 28-42; col 7 lines 47-57, wherein benchmarking standard is provided; col 16 lines 15-25); 
using data contained in the configuration file, creating a resource manager for each container orchestration resource type specified in the configuration file (col 2 lines 61-65; col 18 lines 26-31); 
spawning a routine for each benchmark action in the resource manager that corresponds to the container orchestration resource type for that benchmark action (col 8 lines 3-14; col 16 lines 26-35); 
executing the routines on container orchestration objects in the container orchestration platform (col 16 lines 36-66); 
collecting performance metrics as the routines are executed (col 8 lines 14-41; col 17 lines 1-121).
Chen does not teach displaying at least some of the collected performance metrics. However, it is old and well known to perform the displaying of data in the form of benchmarking results. Therefore, it would have been obvious to one of ordinary skill 

Regarding claim 2, Chen teaches executing the routines on the container orchestration objects in the container orchestration platform includes executing the routines for the benchmark actions of different container orchestration resource types of the same benchmark operation in parallel (col 16 lines 15-25).

Regarding claim 3, Chen teaches wherein the configuration file refers to a Kubernetes YAML file (col 18 lines 21-22). 

Regarding claim 4, Chen teaches further comprising converting a Docket Compose file to at least some of the container orchestration resource types (col 18 lines 16-25). 

Regarding claim 5, Chen teaches wherein spawning a routine for each benchmark action in the resource manager includes spawning the routine for each benchmark action in a thread pool of the resource manager that corresponds to the container orchestration resource type for that benchmark action (col 22 lines 36-40). 

Regarding claim 6, Chen teaches further comprising sending the collected performance metrics to a metric monitoring and analytics service that facilitates viewing run results (col 17 lines 34-52). 

Regarding claims 8-13, and 15-19, they are they computer-readable storage medium and system claims of claims 1-6 above. Therefore, they are rejected for the same reasons as claims 1-6 above. 


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No. 10,613,961) in view of Paddanna (US PG Pub No. US 2003/0033118 A1). 

Regarding claim 7, Chen does not teach wherein collecting performance metrics includes registering events of interest and adding handlers for event callbacks, wherein each handler is configured to record client-side time and server-side timestamp for an event. 
It is old and well known to utilize callbacks to return results of interest. For example, Peddanna teaches using callback objects after the performance of measurements/benchmarking ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date to registering events of interest and adding handlers for event callbacks. One would be motivated by the desire that ensure that parties of interest are kept apprised of results. 

Regarding claims 14-20, they are they computer-readable storage medium and system claims of claim 7 above. Therefore, they are rejected for the same reasons as claim 7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195